Citation Nr: 1125041	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for rhinitis.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a neck disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The reopened claim of service connection for rhinitis and the claims of service connection for a bilateral shoulder disability and for a neck disability are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1. In a rating decision in February 2003, the RO denied service connection for rhinitis; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.

2. The evidence presented since the rating decision in February 2003 is relates to an unestablished fact necessary to substantiate the claim of service connection.








CONCLUSIONS OF LAW

1.  The rating decision in February 2003 by the RO, denying the claim of service connection for rhinitis, became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

2. New and material evidence has been presented to reopen the claim of service connection for rhinitis. 38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for rhinitis is reopened, the Board need not further address VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 


In a rating decision in February 2003, the RO denied service connection for rhinitis.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  


New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the rating decision in February 2003, the RO denied the claim of service connection, because the evidence did not demonstrate that the Veteran had current rhinitis that was related to service.  

The evidence of record considered at the time of the rating decision in February 2003 consisted of the service treatment records with a notation in January 1968 of tear gas inhalation and the Veteran's statement to the effect that he had longstanding rhinitis that he believed had onset in service.  

In conjunction with the application to reopen the claim of service connection, the additional evidence consists of private treatment records showing treatment for allergies in 1997 and 1998; a March 2007 VA otolaryngology note describing the Veteran's reported 40 year history of throat-clearing, coughing and chest tightness; and a May 2007 VA otolaryngology notation of increased bronchopulmonary clearance with throat clearing probably of allergic origin.

The additional evidence of current upper respiratory symptoms with a history dating to service is new and material evidence, because it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a current disability that may be related to the Veteran's service.  






ORDER

As new and material evidence has been presented, the claim of service connection for rhinitis is reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran contends that he has a longstanding history of post nasal drip and rhinitis, which he associates with exposure to tear gas and other environmental hazards in service.  The service treatment records contain a notation of tear gas inhalation in January 1968. 

On the claims of service connection for a bilateral shoulder disability and for a neck disability, the Veteran served in combat in Vietnam.  The service treatment records show that that the Veteran was seen for acute cervical strain in August 1967 and cervical pain in January 1969.  In December 2007, a private physician stated that he had treated the Veteran from 1976 to 1984 for injuries the Veteran sustained while serving in Vietnam, namely, injuries to the neck and brachial region.  Also, private chiropractors have related the Veteran's current neck and shoulder problems to his period of service based on his reported history.  Current treatment records contain diagnoses of degenerative changes of the cervical spine and the right acromioclavicular joint, as well as bilateral rotator cuff tendonitis.

As the evidence of record is insufficient to decide the questions of service connection, further evidentiary development of the record under the duty to assist is needed.







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current rhinitis or other upper respiratory pathology first documented after service in 1997 or 1998 is related to tear gas inhalation in 1968 or other environmental hazards in service as described by the Veteran. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

2.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current degenerative changes of the cervical spine and of the right acromioclavicular joint and bilateral rotator cuff tendonitis singularly or jointly are consisted with the circumstances of the Veteran's service, including combat. 



If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

3.  After the above development is completed, adjudicate the claims of service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


